DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to the non-Final Rejection filed on 2022.03.10.

The reply cancelled claims 12-13.

Claims 1-11 and 14-16 are currently pending and have been examined.  

Remarks
The objection to claim 2 is withdrawn.
The rejection of claims 12-13 is withdrawn as moot. The 35 USC 112(b) rejection of claim 15 was not addressed and remains.
The drawing objection is withdrawn as moot.

Drawings
The drawings filed 2021.04.21 are acceptable.

Response to Arguments
Applicant's arguments filed 2022.06.22 have been fully considered but they are not persuasive.
Applicant states DE 196 37 571 does not disclose "a pressure regulator placed
downstream the turbocompressor and upstream the air compressor which limits the pressure of the compressed air from the turbocompressor to the air compressor to a first threshold" as recited in claim 1.  In support of this applicant points to [0005] second sentence. Applicant does not dispute
The cited claim recitation is a functional recitation as indicated in the office action. A claim is only limited by positively recited elements. MPEP 2115. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 707.07(f).  The function of limiting “the pressure of the compressed air from the turbocompressor to the air compressor to a first threshold” is met. DE 196 37 571 para. [0008] “When a certain pressure is reached in the accumulator (a threshold), the output of the compressor turbine is switched exclusively to the air inlet into the compressor via the control valve and the internal combustion engine is supplied with charge air from the accumulator via the control valve”. 
Below the “threshold” the output of the compressor turbine is directed to the internal combustion engine (thus the pressure to the air compressor is at a first value) and above the “threshold” the output of the compressor turbine is switched exclusively to the air inlet into the compressor (thus the pressure to the air compressor is at a second value which is greater than the first). Therefore, the claim limitation “which limits the pressure of the compressed air from the turbocompressor to the air compressor to a first threshold” is met by DE 196 37 571. The rejection is maintained.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite due to the use of “it” as it is unclear what “it” is intended to refer to, the specific component that comprises the system, thus the metes and bounds of the claim are unclear.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by DE 196 37 571 A1 to PLEIMUNG (cited by applicant).

    PNG
    media_image1.png
    602
    878
    media_image1.png
    Greyscale



As to claim 1
PLEIMUNG discloses (referring to annotated fig. 3, supra) a compressed air generation system for an automotive vehicle ([0002], all citations are to the provided translation), comprising: 
a turbocompressor (turbocharger 7 has compressor 12) feeding an internal combustion engine (1) of the automotive vehicle with compressed air (via connecting line 10), 
an air compressor (3), 
at least one compressed air tank (19) connected to an outlet pipe of the air compressor (18), 
the air compressor (3) comprising an inlet pipe fed (15) with compressed air from the turbocompressor (fed via 14), 
wherein the compressed air generation system comprises a pressure regulator (14) placed downstream the turbocompressor (12) and upstream the air compressor (3) and which limits the pressure of the compressed air fed from the turbocompressor to the air compressor to a first threshold (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114. ).
As to claim 11
 PLEIMUNG discloses wherein the pressure regulator (14) is connected to the inlet pipe (15) of the air compressor.
As to claim 16
PLEIMUNG discloses an automotive vehicle ([0002]), such as a truck, comprising a compressed air generation system according to claim 1 (see [0002] and explanation for claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PLEIMUNG in view of US 2017/0226942 to DENNER (cited by applicant). 

    PNG
    media_image2.png
    628
    926
    media_image2.png
    Greyscale
As to claim 2
 PLEIMUNG discloses wherein the compressed air generation system comprises a tank sensor adapted to detect the quantity of compressed air contained in the air tank ([0008] discusses reaching), and a control valve (14) adapted to close the feeding of the inlet pipe of the air compressor with the turbocompressor if the tank sensor detects that the air tank is full (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).
PLEIMUNG does not disclose the compressed air generation system comprises a tank sensor adapted to detect the quantity of compressed air contained in the air tank (note that [0008] discusses the actions taken once a tank pressure is reached which reasonably implies use of a sensor to make that determination). 
However, an invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches the pressure in a pressure reservoir 18 is monitored with a pressure sensor 29 ([0045]) in conjunction with a compressor powered by an internal combustion engine for compressing air. Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of DENNER to utilize a tank sensor for the purpose of monitoring the tank pressure. 

As to claim 3
 PLEIMUNG discloses the control valve is formed by the pressure regulator that can be closed (14 is a pressure regulator) but does not disclose the pressure regulator comprises a controllable actuator adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator.
DENNER teaches a regulating valve in what is considered analogous art.  DENNER teaches a pressure regulator (14 in fig. 1) that comprises a controllable actuator (14 is a schematic symbol of a one way, normally open, spring assisted cylinder actuated valve that is controlled pneumatically) adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator (the recitation following adapted to is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114. But see [0042]).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a pressure regulator with controllable actuator (fig. 1). Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of DENNER with the control valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve.

As to claim 4
PLEIMUNG does not explicitly disclose the following which is taught by DENNER:  the controllable actuator is a pressure-controlled piston (14 is a schematic symbol of a one way, normally open, spring assisted cylinder actuated valve; the cylinder includes a piston) which closes the pressure regulator (per standard pneumatic circuit symbol notation, the valve in  fig. 1 is in a closed state when the cylinder is actuated via pressure from line 43).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a pressure-controlled piston. Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of DENNER with the control valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve. 

As to claim 5
PLEIMUNG does not explicitly disclose the following which is taught by DENNER:  wherein in the absence of control pressure acting on the pressure-controlled piston, the pressure regulator is open (see fig. 1 and the explanation for claim 4).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a pressure-controlled piston. Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of DENNER with the control valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve.

As to claim 6
PLEIMUNG does not explicitly disclose the following which is taught by DENNER:   wherein the control valve is a valve (see explanation for claim 3) connected on the inlet pipe of the air compressor upstream the pressure regulator (see explanation for claim 3 and fig. 3).

As to claim 7
PLEIMUNG discloses wherein the air compressor is able to be stopped or placed in a rest mode when the tank sensor detects that the air tank is full (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).
As to claim 8
PLEIMUNG does not explicitly disclose the following which is taught by DENNER: wherein the compressed air generation system comprises a pressure relief valve (blow off valve 14, fig. 1) adapted to release to the atmosphere compressed air accumulated between the pressure regulator and the air compressor (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).
However, an invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a relief valve (14) at a point between a compressor (08) and a tank (18) to avoid overpressure and damage. Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of DENNER to utilize the blow off valve as claimed. 

As to claim 10
PLEIMUNG discloses a valve (16) connected on the inlet pipe of the air compressor downstream the pressure regulator (14).
As to claim 14
 PLEIMUNG discloses a discharge valve (21) connected on the outlet pipe of the air compressor (18’) which is opened during forced opening of the pressure regulator and activation of the air compressor (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).

As to claim 15
PLEIMUNG it comprises a control unit for controlling ([0018] discusses automatic control which infers a controller) at least: a control valve adapted to close the feeding of the inlet pipe of the air compressor with the turbocompressor if a tank sensor of the compressed air generation system detects that the air tank is full (see explanation for claim 2); the operation of the air compressor (see explanation for claim 7); a pressure relief valve adapted to release to the atmosphere compressed air accumulated between the pressure regulator and the air compressor (see explanation for claim 8); cut-in and cut-off pressure thresholds of the air tank; a discharge valve (21) connected on the outlet pipe of the air compressor (18’) which is opened during forced opening of the pressure regulator and activation of the air compressor (the use of ‘which is'  indicates this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).
PLEIMUNG does not explicitly disclose the following which is taught by DENNER: 
a control unit (intake regulator 14) including electronic and/or pneumatic components (intake regulator is connected to pneumatic circuit as in fig. 1). 
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a control unit (intake regulator 14) including electronic and/or pneumatic components (fig. 1 which shows a the regulator is depicted symbolically as a pneumatic component). Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of DENNER with the control valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over PLEIMUNG in view of DENNER and further in view of US 5,178,799 to BROWN et al., hereinafter BROWN.
As to claim 3
 PLEIMUNG discloses the control valve is formed by the pressure regulator that can be closed (14 is a pressure regulator) but does not disclose the pressure regulator comprises a controllable actuator adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator.
BROWN teaches a regulating valve and is considered analogous art.  BROWN teaches a pressure regulator (24 in figs. 2 and 6 and 66 in figs. 4 and 7) that comprises a controllable actuator (diaphragm 54, 84; the diaphragm 54 is controllable electrically as in fig. 4 or pneumatically as in fig. 3 and as described in col. 4, lns. 4 to 6 and the diaphragm 84 is controllable as described in col. 4, lns. 53 to 61) adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator (the recitation following adapted to is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114. It is noted that col. 4, lns. 5-12 describe diaphragm 54 allows valve element 44 to reclose under the urging of spring 48.).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BROWN teaches use of a pressure regulator. Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of BROWN with the control valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve. 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/29/2022 3:14 PM



Appendix:  

Translation of DE19637571A1


    PNG
    media_image3.png
    90
    180
    media_image3.png
    Greyscale
Patent Translate
Powered by EPO and Google
Notice
This translation is machine-generated. It cannot be guaranteed that it is intelligible, accurate, complete, reliable or fit for specific purposes. Critical decisions, such as commercially relevant or financial decisions, should not be based on machine-translation output.
DESCRIPTION DE19637571A1
[0001]
13 The invention relates to an internal combustion engine with a crankcase and at least one cylinder unit, which has an intake system to which combustion air can be supplied from the compressor turbine of an exhaust gas turbocharger, the connecting line between the compressor turbine of the exhaust gas turbocharger and the intake line also being able to be connected to the inlet of a further air compressor and a Method for operating a correspondingly designed internal combustion engine.
[0002]
22 Such an internal combustion engine is known from EP-A-0,369,189. This internal combustion engine is intended to drive a passenger car and is intended to be operated with a fuel-air mixture. An excess return line is provided between the exhaust gas turbocharger and the further air compressor, via which the excess charge air generated by the exhaust gas turbocharger is routed to the suction side of the further air compressor when a maximum permissible charge pressure is exceeded. As a result, the drive power of the additional air compressor, which is otherwise driven mechanically, can be reduced and, if necessary, mechanical work can even be recovered by operating the additional air compressor as a prime mover.
[0003]
33 The invention is based on the object of specifying an internal combustion engine and a method for operating such an internal combustion engine, the operation of which is further optimized beyond the advantages described in the prior art.
[0004]
39 According to the internal combustion engine described, this object is achieved in that the air compressor is a compressor to which an external air consumer can be connected.
41 The exhaust gas turbocharger is designed in such a way that a significantly higher boost pressure can be generated than is required by the internal combustion engine. This excess air provided via the charge air required is supplied to the inlet of the air compressor designed as a compressor. The unit consisting of an internal combustion engine and a compressor can be used, for example, on construction sites to operate air consumers such as chisels or other airpowered work equipment. A significant difference compared to the prior art is that the overall efficiency can be increased by the design according to the invention because the excess air that can be generated is used to drive external devices, while in the prior art discussed at the outset the excess air that can be generated is used exclusively to operate the internal combustion engine is valuable, d. H. in many operating states, the excess air is blown off.
[0005]
54 In a further development of the invention, a control valve is switched on in the connecting line between the compressor turbine and the intake line, which controls a division of the compressed air flow into the intake line and into the compressor.
57 When a defined pressure is reached downstream of the compressor turbine, this control valve controls in such a way that the excess air produced beyond the required charge air for operating the combustion engine is discharged to the compressor. In a further embodiment of the invention, a switching element is inserted into the air supply line from the control valve to the compressor, which switching element can reverse the air inlet into the compressor from the control valve to an atmosphere inlet. This switching element is set in such a way that - when the charge air generated by the compressor turbine is required exclusively for the operation of the internal combustion engine and therefore no excess air is routed from the control valve to the compressor, the switching element reverses the air inlet to the atmosphere inlet - i.e. free intake. However, as soon as the control valve diverts excess air into the air supply line at a pressure which is above atmospheric pressure, the switching element is adjusted in such a way that this excess air produced is completely supplied to the compressor.
69 If the delivered excess air quantity is not sufficient in a transition area, air can also be sucked in from the atmosphere inlet.
[0006]
74 For this purpose, in a further development of the invention, the switching element is designed as a jet pump, optionally with an integrated switching valve.
76 The jet pump is operated by the excess air diverted from the control valve. The compressor is designed in such a way that it can be operated both with precompressed air--i.e. excess air from the compressor turbine--and with atmospheric pressure on the suction side--i.e. with air sucked in from the atmospheric inlet.
[0007]
83 In a development of the invention, a second exhaust gas turbocharger is connected upstream of the first exhaust gas turbocharger.
85 In this case, the first exhaust gas turbocharger and the second exhaust gas turbocharger are coordinated in such a way that both the desired air quantities and the desired pressures are achieved. In this configuration in particular, intercoolers can be used on the output side of the compressor turbine of the second exhaust gas turbocharger and on the output side of the compressor turbine of the first exhaust gas turbocharger, if required. The compressed air is cooled in a known manner by this intercooler.
[0008]
94 In a further development of the invention, a pressure accumulator is connected downstream of the compressor.
96 This pressure accumulator is filled with air during operation of the internal combustion engine. In a further development of the invention, the pressure accumulator is connected to the intake system of the internal combustion engine via a control valve. For starting, the internal combustion engine is operated as previously described. When a certain pressure is reached in the accumulator, the output of the compressor turbine is switched exclusively to the air inlet into the compressor via the control valve and the internal combustion engine is supplied with charge air from the accumulator via the control valve. The charge air pressure is regulated via the control valve in accordance with the power-dependent requirement of the internal combustion engine.
[0009]
108 Further configurations of the invention can be found in the description of the drawings, in which the exemplary embodiments illustrated in the figures are described in more detail.
[0010]
113 Show it:
[0011]
117 1 shows a first variant with an exhaust gas turbocharger and a compressor,
[0012]
121 Fig. 2 shows a variant with two turbochargers and a compressor and
[0013]
125 3 shows a variant with an exhaust gas turbocharger, a compressor and a downstream pressure accumulator.
[0014]
130 An internal combustion engine 1 according to FIG. 1 is equipped with a crankcase in a known design and has at least one, preferably four or six, cylinder unit(s).
132 Fuel is supplied to these cylinder units via an injection system, with the necessary combustion air being supplied to the individual combustion chambers of the cylinder units via an intake system. The exhaust gas leaves the cylinder units via an exhaust pipe. A drive shaft 2 , which drives the compressor of a compressor 3 , is fastened to the crankshaft, which is rotatably mounted in the crankcase of the internal combustion engine 1 . The internal combustion engine 1 and the compressor 3 form a structural unit that can be used, for example, as a mobile or mobile unit, for example in the construction sector or in general in industry to operate air consumers such as caulking tools or other air-powered tools.
[0015]
143 An exhaust line 4a is connected to the exhaust system of the internal combustion engine 1 and is connected to the exhaust gas turbine 6 of an exhaust gas turbocharger 7 by switching on a shut-off valve 5 .
146 In this case, the shutoff valve 5 controls a bypass line 8 which connects the exhaust gas line 4a upstream of the exhaust gas turbine 6 to a further exhaust gas line 4b downstream of the exhaust gas turbine 6 . The shutoff valve 5 is controlled in a known manner as a function of parameters of the internal combustion engine 1, the exhaust gas turbocharger 7 and the corresponding air flows. The air flow and air pressure measured by a sensor in a connecting line 10 explained below is transmitted to the shut-off valve 5, for example via a signal line 9. The compressor turbine 12 driven by the exhaust gas turbine 6 of the exhaust gas turbocharger 7 via a shaft 11 draws in combustion air from the environment and feeds this compressed combustion air as charge air via the connecting line 10 to the intake system of the internal combustion engine 1 . If necessary, a charge air cooler 13 is switched on in the connecting line 10 . A control valve 14 is also inserted into the connecting line 10 and is connected to the air inlet of the compressor 3 via an air supply line 15 .
158 The control valve 14 can be steplessly switched so that the compressed air flow supplied by the compressor turbine 12 can be distributed in any quantity flows to the intake system of the internal combustion engine 1 and the air supply to the compressor. Finally, a switching element 16 is inserted into the air supply line 15, which, if necessary, reverses the air inlet into the compressor from the control valve 14 to an atmosphere inlet 17. In this case, the switching element 16 can be designed as a jet pump, if necessary with an integrated switching valve.
Any air-consuming tools or devices can be connected to the air outlet 18 of the compressor 3 .
[0016]
168 In addition, a second exhaust gas turbocharger 7' is shown in FIG. provided, which is connected additively to the first exhaust gas turbocharger 7 .
170 As a result, the exhaust gas energy is used twice and two-stage charge air compression is made possible.
[0017]
175 In FIG. 3, the compressor 3 is assigned a pressure accumulator 19, to which the air coming from the air outlet 18 is fed, possibly cooled via a cooler 20.
177 The air can then be removed from this pressure accumulator 19 as required, with this air being released via an air outlet 18'. can also be fed to the intake system of the internal combustion engine 1 . A control valve 21 is provided for quantity control.
[0018]
183 With regard to the general function of the invention, it should be noted that the exhaust gas turbocharger(s) 7, 7' is/are designed in such a way that a significantly higher air flow can be delivered than is required by the internal combustion engine 1 for operation.
186 This "excess" air flow is supplied to a compressor 3 operated by the internal combustion engine 1 . The compressor 3 thus has a higher degree of air delivery compared to free intake from the environment. However, the overall system can be tuned in any way. It is thus possible--as explained above--to set the system to an increased degree of air conveyance, or the power requirement for driving the compressor 3 can be reduced even if the degree of air conveyance remains unchanged. Of course, the system can be designed in such a way that a manual or automatic changeover takes place here, depending on requirements.